Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 07, 2021

The Court of Appeals hereby passes the following order:

A22I0044. THE STATE v. JAMES STEWART.

      The State filed this application for interlocutory appeal seeking leave to appeal
the trial court’s order granting a motion for joinder filed by defendant James Stewart.
Stewart has filed a motion to dismiss the application, arguing that the State does not
have a right to appeal. We agree.
      The State’s right to appeal in criminal cases is limited by statute. See OCGA
§ 5-7-1; State v. Outen, 289 Ga. 579, 580 (714 SE2d 581) (2011); Ritter v. State, 269
Ga. 884, 885 (2) (506 SE2d 857) (1998). “If the State attempts an appeal outside the
ambit of OCGA § 5-7-1 (a), the appellate courts do not have jurisdiction to entertain
it.” Outen, 289 Ga. at 580 (punctuation omitted). Because an order granting a
defendant’s motion for joinder is not within the class of cases that may be appealed
under OCGA § 5-7-1, we lack jurisdiction to consider this application. Accordingly,
Stewart’s motion to dismiss is hereby GRANTED and this application for
interlocutory appeal is DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.